t c memo united_states tax_court paul w grauer petitioner v commissioner of internal revenue respondent docket no 21645-13l filed date paul w grauer pro_se briseyda villalpando and mayah sohl-cade for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent is permitted pursuant to sec_6502 to collect petitioner’s tax_liability unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact on date petitioner filed his federal_income_tax return he reported dollar_figure of taxable_income a dollar_figure tax_liability and a dollar_figure balance due respondent on date assessed a dollar_figure tax_liability against petitioner respondent’s account transcript relating to indicates that on date respondent received a signed return receipt relating to a notice_of_intent_to_levy on date the parties executed form_900 tax_collection_waiver on which the 10-year period of limitation for collection was extended until date5 respondent’s account transcript relating to further indicates that on date petitioner entered into an installment_agreement on date the installment_agreement was terminated and from to respondent issued petitioner balance due notices respondent on date issued petitioner a notice_of_intent_to_levy relating to on date respondent received petitioner’s form request for a collection_due_process or equivalent_hearing during a the tax_liability included the dollar_figure tax reported on the return a dollar_figure estimated_tax penalty an dollar_figure failure to timely file addition_to_tax a dollar_figure failure to timely pay addition_to_tax and dollar_figure of interest after trial and in response to an order from the court respondent contended that this entry was incorrect date face-to-face collection_due_process_hearing petitioner contended that a typographical error ie the waiver’s date5 expiration date renders the waiver invalid the waiver was not agreed to in connection with an installment_agreement and the period of limitation for collection relating to had expired before respondent issued the date notice_of_intent_to_levy respondent on date issued petitioner a notice_of_determination sustaining the proposed collection action on date petitioner while residing in illinois timely filed a petition with the court opinion the court has jurisdiction to determine its jurisdiction over a particular case see 83_tc_309 respondent’s account transcript indicates that this case relates to a collection_due_process_hearing that was conducted following a second notice_of_intent_to_levy relating to the court does not have jurisdiction to review respondent’s determination relating to such a hearing see 123_tc_1 aff’d 412_f3d_819 7th cir respondent contends however that his account transcript is inaccurate and he did not issue a notice_of_intent_to_levy during furthermore no direct evidence of such a notice was produced by either party accordingly we agree with respondent that his account transcript is inaccurate and that we have jurisdiction to review his determination relating to the date notice_of_intent_to_levy petitioner contends that he did not enter into an installment_agreement the waiver is thus invalid and the 10-year period of limitation for collection has expired see sec_6502 stating that the period of limitation for collection may be extended by waiver if the extension is agreed to at the same time an installment_agreement is entered into petitioner’s contention is an affirmative defense and petitioner has met his burden of establishing a prima facie case that the notice_of_intent_to_levy was issued years after respondent’s assessment see 134_tc_1 respondent bears the burden of production relating to proving an exception to the 10-year period of limitation for collection ie whether petitioner signed a waiver at the time an installment_agreement was entered into see sec_6502 jordan v commissioner t c pincite respondent has not met his burden respondent produced a waiver relating to on which the parties extended the 10-year period of limitation for collection he did not however petitioner’s contention constitutes a challenge to the underlying tax_liability see 134_tc_1 n 117_tc_127 thus we review this matter de novo see 115_tc_35 produce an installment_agreement that was entered into in connection with the waiver see sec_6502 in fact respondent’s only evidence that such an agreement exists is an account transcript that he concedes is inaccurate and an indecipherable and unconvincingly explained collection of numerical codes accordingly we find that an installment_agreement was not agreed to in connection with the waiver and the 10-year period of limitation for collection has expired to reflect the foregoing decision will be entered for petitioner
